Execution Copy

AMENDMENT TO

CONFIRMATION

BETWEEN

CANADIAN IMPERIAL BANK OF COMMERCE

AND

MAX RE LTD.

Effective as of February 28, 2005

1

February 28, 2005

Max Re Ltd.
Attention: Keith S. Hynes/N. James Tees
Telephone: (441) 296-8800
Facsimile: (441) 296-8811

Gentlemen:

This letter (this “Amendment”) amends, effective as of February 28, 2005 (the
“Amendment Effective Date”), the Confirmation dated November 9, 2004, Reference
# NY OT00146 (the “Confirmation”) regarding the total return swap transaction
between Canadian Imperial Bank of Commerce (“CIBC”) and Max Re Ltd.
(“Counterparty”), a copy of which is attached hereto as Annex A. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the original Confirmation. All references in the original Confirmation to the
“Confirmation” shall, from and after the Amendment Effective Date, be deemed to
mean the Confirmation, as amended by this Amendment.

1. Amendments.

The Confirmation is hereby amended as follows:



  (a)   Section 2 of the Confirmation is amended by deleting and replacing the
definition of “Termination Date” under the heading “GENERAL TERMS” with the
following:

     
“Termination Date:
  February 28, 2007,
subject to adjustment in
accordance with the
Modified Following
Business Day
Convention.”



  (b)   Section 2 of the Confirmation is amended by deleting and replacing the
definition of “Spread” under the heading “FLOATING AMOUNTS PAYABLE BY
COUNTERPARTY” with the following:

     
“Spread:
  0.90% prior to February 28, 2005,
and 0.85% thereafter”



  (c)   Section 8 of the Confirmation is amended by deleting the second
paragraph thereof under the heading “Optional Early Termination”.

2. Representations and Warranties.

Each of the parties to this Amendment hereby represents that it is duly
authorized and empowered to execute, deliver and perform this Amendment and that
such action does not conflict with or violate any provision of law, rule or
regulation, contract, deed of trust, or other instrument to which it is a party
or to which any of its property is subject, and that this Amendment is a valid
and binding obligation of such party, enforceable against it in accordance with
its terms.

3. Notices.

Any communications or notices provided for in this Amendment shall be sent to
CIBC and Counterparty in writing to the addresses and in the manner set forth in
the Schedule to the ISDA Master Agreement, dated as of February 18, 2003, as
amended, which was entered between the Parties hereto and to which the
Confirmation is subject (the “Schedule”), or to such other addresses as the
parties may direct by written notice under the Schedule.

4. Counterparts.

This Amendment may be executed in any number of counterparts, all of which taken
together and when delivered to the other party shall constitute one and the same
instrument.

5. Headings.

Headings are inserted for convenience and shall not by themselves determine the
interpretation of this Amendment.

6. No Other Amendments.

Except as set forth herein, the Confirmation remains in full force and effect.

7. Governing Law

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York, without reference to the choice of law doctrine.

[Signature page follows]

2

Kindly confirm that this Amendment accurately reflects our entire understanding
by signing and returning a counterpart of this letter.

Very truly yours,

CANADIAN IMPERIAL BANK OF COMMERCE

By:      

Name:
Title:

Confirmed as of the Amendment Effective Date:

MAX RE LTD.

By:      

Name:

Title:ANNEX A

3